Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 22, 2021

                                    No. 04-20-00295-CR

                                 Neil Howard MCGINNIS,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 6780
                        Honorable Kirsten Cohoon, Judge Presiding


                                       ORDER
         After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on January 23, 2021. See TEX. R. APP. P. 38.6(a). After the once-
extended due date, Appellant filed a second motion, which seeks a thirty-day extension of time
to file the brief.
       Appellant’s motion is GRANTED; Appellant’s brief is due on February 22, 2021.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court